Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The amendment filed 8/16/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The addition of a push bar on the underside of the trailer in Figure 4.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Support cannot be found in the original disclosure for “the push-bar drive system is further configured to move the push bar to the underside of the trailer, and below the cargo bed toward the front of the trailer”.  Applicant points to Paras. 7, 8, 32, 43-45, 52-54 & 56 and original claims 1-5, 7, 16-17 and 20 for support for this limitation.  Paras. 54 & 56 states that push bars move toward the rear 102 of the trailer bed.  Para.8 states that the push bar moves along the surface of the trailer’s cargo bed.  Support cannot be found in the cited paragraphs or elsewhere in the disclosure for “configured to move the push bar to the underside of the trailer, and below the cargo bed toward the front of the trailer”.  Further, no such language appears in the original claims.  Additionally, Figures 3a and 3b appear to depict the push bar not reaching the rear of the trailer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9, 12-14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loggins (US 5,002,340).

Regarding claim 1, Loggins discloses a trailer, comprising: 
a chassis (vehicle frame, axle, Fig.1); 
a cargo bed (21); 
one or more push bars (22), wherein each of the one or more push bars is: 
oriented to be substantially perpendicular to the sides of the trailer (Fig.1); 
substantially parallel relative to a bottom of the cargo bed (Fig.1, see 112 above); 
configured to engage and push an object along the cargo bed (debris)
and secured to a push-bar drive system (31, 107, 108, 109) that is configured to move the push bar along the top of the cargo bed toward the rear of the trailer (Col.2, lines 63-65); and 
an elevating system (Fig.1, Abstract, elevates to dump position); 
and at least one of the following limitations: wherein each of the one or more push bars is configured, when moved by the push-bar drive system toward the rear of the trailer, to engage an object resting on the cargo bed at a point that is at least one centimeter above the bottom of the object (can be seen by element 22 in Figure 6 that the push bar is capable of engaging an object one centimeter above the bottom of the object); or wherein each of the one or more push bars comprises a substantially vertical surface for pushing an object along the cargo bed.

Regarding claim 2, Loggins further discloses each of the one or more push bars is configured, when moved by the push-bar drive system toward the rear of the trailer, to engage an object resting on the cargo bed at a point that is at least one centimeter above the bottom of the object (can be seen by element 22 in Figure 6 that the push bar is capable of engaging an object one centimeter above the bottom of the object).

Regarding claim 9, Loggins further discloses the push-bar drive system is further configured to move the push bar along the top of the trailer toward the front of the trailer (Col.4, lines 33-35).

Regarding claim 12, Loggins further discloses the elevating system is configured to elevate the front of the trailer relative to the rear of the trailer (Fig.1).

Regarding claim 13, Loggins further discloses a pivot point of the cargo bed relative to the chassis (Fig.1).

Regarding claim 14, Loggins further discloses one or more ground extensions (wheels, Fig.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Loggins (US 5,002,340) in view of Hesse Jr. (US 4,685,856).

Regarding claim 3, Loggins does not further specifically disclose each of the one or more push bars comprises a substantially vertical surface for pushing an object along the cargo bed.

It would have been obvious to a person of ordinary skill in the art at the time the application was filed to have modified Loggins to use the substantially vertical surface as taught by Hesse Jr. in order to displace more load.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Loggins (US 5,002,340) in view of Dawson (US Pub App 2018/0104622).

Regarding claim 10, Loggins does not further specifically disclose the elevating system comprises a jack.
Dawson teaches a vehicle with a cargo that is elevating using a jack (74, Fig.1A, Para.27).
It would have been obvious to a person of ordinary skill in the art at the time the application was filed to have modified Loggins to use the lift as taught by Dawson, so as to achieve a reliable lift using old and well known lifting apparatus known to be used in a similar environment.  Specifically, the jack of Dawson would be used to achieve a lift known to be simple and inexpensive.
Furthermore, the choice to use the chain drive cable taught by Dawson amounts to no more than the obvious simple substitution of one known type of lift for another known type of lift, in a manner that yields predictable results.

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Loggins (US 5,002,340) in view of Feller (5,466,112).

Regarding claim 11, Loggins does not further specifically disclose the elevating system comprises a hydraulic lift actuator.
Feller teaches a dump truck apparatus that utilizes a hydraulic lift actuator for an elevating system (Fig.2).
It would have been obvious to a person of ordinary skill in the art at the time the application was filed to have modified Loggins to use the lift as taught by Feller, so as to achieve a reliable lift using old and well known lifting apparatus known to be used in a similar environment.  Specifically, the lift of Feller would be used to achieve a lift known to have a higher horsepower-to-weight ratio.
Furthermore, the choice to use the chain drive cable taught by Feller amounts to no more than the obvious simple substitution of one known type of lift for another known type of lift, in a manner that yields predictable results.

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Loggins (US 5,002,340) in view of Corrigan (US Pub App 2012/0177467).

Regarding claim 15, Loggins further discloses the trailer further comprises a first push bar (22, Fig.6) and a second push bar (22, Fig.6).
Loggins does not further specifically disclose the first push bar and the second push bar are spaced sufficiently for a pallet to fit between them.
Corrigan teaches an apparatus for loading and unloading cargo from a vehicle cargo space wherein a drive assembly moves pallets into a cargo space (Abstract and Fig.2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Loggins in view of Corrigan to allow for the space between the push bars to accommodate a pallet for the advantage of conveying standard sized cargo and since such a modification would have involved a mere change in the size of a component.  A change .

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Moyna (US 5,456,521) in view of Horan (US Pub App 2011/0002762).

Regarding claim 16, Moyna discloses a method for unloading, comprising: 
raising a front of the trailer relative to a rear of the trailer (Col.4, lines 4-7); and 
activating a push bar to push a cargo item toward the rear of the trailer (Col.4, lines 9-19); 
wherein the trailer comprises: 
a chassis (Fig.1); 
a cargo bed (10); 
one or more push bars (32), wherein each of the one or more push bars is: 
oriented to be substantially perpendicular to the sides of the trailer (Fig.3); 
substantially parallel relative to a bottom of the cargo bed (Fig.4); 
configured to engage and push an object along the cargo bed (Col.4, lines 9-19)
and secured to a push-bar drive system (Col.4, lines 13-14) that is configured to move the push bar along the top of the trailer toward the rear of the trailer (Col.4, lines 9-19).

Moyna does not further specifically disclose the weight of the loads carried, dumped and scraped from the trailer nor that a cargo item weighing more than twenty pounds from a trailer.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Moyna in view of Horan to push a weight of more than twenty pounds from a trailer knowing that a full load in the art is approximately 7,700 pounds.

Claims 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Moyna (US 5,456,521) and Horan (US Pub App 2011/0002762), as applied above, and further in view of Loggins (US 5,002,340) and Corrigan (US Pub App 2012/0177467).

Regarding claim 17, Moyna, does not further specifically disclose the push-bar drive system comprises a left drive element and a right drive element; the left drive element comprises a looping cable that loops around a rear guide shaft and a front guide shaft; the right drive element comprises a looping cable that loops around a rear guide shaft and a front guide shaft; the trailer further comprises a chain drive motor; and the chain drive motor is configured to drive the looping cable of the left drive element and the looping cable of the right drive element.
Loggins teaches a push-bar drive system comprising a left drive element and a right drive element (any element of the drive system, 64, 65, Fig.6); the left drive element comprises a looping cable (50) that loops around a rear guide shaft and a front guide shaft (Fig.3, 6); the right drive element comprises a looping cable that loops around a rear guide (62) shaft and a front guide shaft (56); the trailer further comprises a drive motor (109); and the drive motor is configured to drive the looping cable of the left drive element and the looping cable of the right drive element (Col.5, lines 20-24).
It would have been obvious to a person of ordinary skill in the art at the time the application was filed to have modified Moyna to use the drive configuration as taught by 
Corrigan further teaches an apparatus for loading and unloading cargo from a vehicle cargo space wherein a drive assembly consists of a drive chain (86, 88) (Para.49, Fig.2).
It would have been obvious to a person of ordinary skill in the art at the time the application was filed to have modified Moyna to use a chain drive cable as taught by Corrigan, so as to achieve a reliable drive using old and well known lifting apparatus known to be used in a similar environment.  Specifically, the drive cable of Corrigan would be used to achieve a drive using a stronger material.  Furthermore, the choice to use the chain drive cable taught by Corrigan amounts to no more than the obvious simple substitution of one known type of drive cable for another known type of drive cable, in a manner that yields predictable results.

Regarding claim 18, Moyna further suggests by the taught combination activating a push bar to push a cargo item toward the rear of the trailer (Moyna Fig.1) comprises activating the chain drive motor (Corrigan, 86,88).

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Moyna (US 5,456,521) and Horan (US Pub App 2011/0002762), as applied above, and further in view of Corrigan (US Pub App 2012/0177467).

Regarding claim 20, Loggins does not further specifically disclose the trailer further comprises a first push bar and a second push bar spaced sufficiently for a pallet to fit between them.
Corrigan teaches an apparatus for loading and unloading cargo from a vehicle cargo space wherein a drive assembly moves pallets into a cargo space (Abstract and Fig.2).
It would have been obvious to a person of ordinary skill in the art at the time the application was filed to have modified Moyna in view of Corrigan to have 2 spaced apart push bars in order to more thoroughly scrape the cargo bed.

Allowable Subject Matter
Claims 5-8 allowed. 
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 7 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a trailer with chassis, cargo bed and push bars as specifically claimed, wherein a looping chain of a left drive element runs above or near the surface of the cargo bed in one direction and beneath the surface of the cargo bed in the other direction and the looping cable of the right drive element runs above or near the surface of the cargo bed in one direction and beneath the surface of the cargo bed in the other direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 8/16/2021, with respect to the 112a rejections and drawing objection, together with the amendment filed 8/16/2021, have been fully considered and are not persuasive.  The 112a rejections and drawing objection remain.  
Applicant's arguments filed 8/16/2021 with respect to the 102 and 103 rejections of the claims have been considered but are moot because the arguments do not apply based on the new grounds of rejection and new interpretation of the references being used in the current rejection, necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652